Case 14-21426        Doc 47     Filed 03/25/19     Entered 03/25/19 16:29:28          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 14 B 21426
         Joseph Puchalski

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/06/2014.

         2) The plan was confirmed on 11/20/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/22/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/07/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $24,519.70.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-21426            Doc 47    Filed 03/25/19    Entered 03/25/19 16:29:28                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $35,961.00
           Less amount refunded to debtor                        $1,585.40

 NET RECEIPTS:                                                                                     $34,375.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,529.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,403.50
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,932.50

 Attorney fees paid and disclosed by debtor:                   $471.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                Unsecured      2,593.00       2,593.55         2,593.55      2,593.55     120.17
 Altair OH XIII LLC                Unsecured           0.00        794.08           794.08        794.08      34.05
 American InfoSource LP as Agent   Unsecured      1,898.00       1,898.11         1,898.11      1,898.11      87.95
 American InfoSource LP as Agent   Unsecured      9,196.00       9,095.17         9,095.17      9,095.17     420.73
 American InfoSource LP as Agent   Unsecured      1,799.00       1,799.38         1,799.38      1,799.38      83.37
 Becket & Lee                      Unsecured      1,573.00       1,573.18         1,573.18      1,573.18      72.92
 CACH LLC                          Unsecured         863.00        863.21           863.21        863.21      40.00
 Chase                             Unsecured     13,276.00            NA               NA            0.00       0.00
 Cook County Treasurer             Secured             0.00           NA               NA            0.00       0.00
 David Orr Cook County Clerk       Unsecured      6,753.67            NA               NA            0.00       0.00
 Discover Bank                     Unsecured      5,217.00       5,152.84         5,152.84      5,152.84     238.35
 Fifth Third Bank                  Unsecured      3,595.00       3,710.14         3,710.14      3,538.87     171.27
 Fifth Third Bank                  Secured        1,558.00       1,098.68         1,098.68           0.00       0.00
 Fifth Third Bank                  Unsecured           0.00         56.81            56.81          54.05       2.76
 IRS Non-Priority                  Unsecured         306.00           NA               NA            0.00       0.00
 IRS Priority Debt                 Priority          250.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         554.00        698.28           698.28        698.28      32.37
 Quantum3 Group                    Unsecured           0.00         75.00            75.00          75.00       3.44
 Radio/CBNA                        Unsecured         743.00           NA               NA            0.00       0.00
 TD Bank USA/Target Credit         Unsecured      3,573.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-21426        Doc 47      Filed 03/25/19     Entered 03/25/19 16:29:28             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $1,098.68               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $1,098.68               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,309.75         $28,135.72           $1,307.38


 Disbursements:

         Expenses of Administration                             $4,932.50
         Disbursements to Creditors                            $29,443.10

 TOTAL DISBURSEMENTS :                                                                     $34,375.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
